DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3, filed 08/09/2022, with respect to claims 10-12 and 14-17 have been fully considered and are persuasive.  The rejection of claims 10-12 and 14-17 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “the regulation surface (11) has a guide inclined surface (12) on each of both sides of the regulation surface (11) in the axial direction; and the guide inclined surfaces (12) are formed so as to be directed toward the radial openings (21a) as the guide inclined surfaces (12) extend away from each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    457
    484
    media_image1.png
    Greyscale

The closest prior art Sugawara teaches a regulation member (51) with a regulation surface, but fails to teach the regulation surface with inclined surfaces which extend away from each other.
Claims 2-3 and 5-9 are allowable for depending upon claim 1.

Regarding claim 10, the specific limitation of “moving the regulation surface (S13) toward an opposite side from a side of the radial openings in the radial direction, the regulation surface moving step (S13) being performed after the inserting (S12) and before the joining (S14)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Dolle discloses a conductor with a joint portion of conductors within a stator slot, but fails to teach a regulation member which regulates the movement of the conductors during joining of the joint portions.
Another prior art Sugawara discloses a regulation member which regulates the movement of the conductors during insertion and attaching of conductors to stator slots, but fails to teach joint portions within the stator slots and that the joining of the conductors occurs after the regulation member regulates the movement of the conductors.
Claims 11-17 are allowable for depending upon claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834